Citation Nr: 1209360	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D., his brother


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.


FINDING OF FACT

The evidence of record does not demonstrate that multiple sclerosis began during service or within seven years of separation, or is otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Substantially compliant notice was sent in November 2008 and December 2010, and the claim was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  VA did not provide the Veteran with a medical examination but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the evidence of record does not establish any event, injury, or disease during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The Veteran has not contended that any signs or symptoms of multiple sclerosis occurred during service.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Multiple sclerosis may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven years of the end of service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records do not show that multiple sclerosis was diagnosed during service.  In addition, the records are negative for any complaints of or treatment for any symptoms associated with multiple sclerosis, such as weakness, incoordination, paresthesias, speech disturbances, or visual disturbances including double vision.  See Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).  His separation physical examination in November 1972 did not note multiple sclerosis or any symptoms thereof.

The Veteran is seeking service connection for multiple sclerosis, which he contends is related to his active service.  In his original claim for service connection, he stated that it wasn't until his later years that he was affected with full-blown symptoms and disability.  At the hearing on appeal, the Veteran and his brother asserted that the Veteran had experienced ongoing fatigue beginning in approximately 1974.  The Veteran's brother also noted the presence of other symptoms after service discharge.  

The claims file contains private treatment records which reflect that in June 1996 the Veteran sought treatment for sudden onset of right-sided numbness of the face, arm, and leg, and weakness in the face and right arm.  "No other past medical history" was noted.  Magnetic resonance imaging (MRI) of the brain demonstrated areas of white matter hyperintensity.  

A November 1997 letter from a private neurologist noted that the Veteran had been in good health until June 1996 when he had the onset of numbness over the right face that spread to his right arm and leg and produced paresthesia and right-sided weakness.  The neurologist stated that a March 1997 MRI was consistent with a diagnosis of very mild multiple sclerosis.  A December 1997 private record noted that the Veteran was in good health until June 1996 when there was subacute onset of facial numbness that spread, an upper respiratory infection, and the Veteran began to notice fatigue and double vision.

A July 2006 Pennsylvania Bureau of Disability Determination evaluation noted that the Veteran had an established diagnosis of multiple sclerosis, and that he first became symptomatic in 1996 when he developed unilateral weakness and fatigue.

In a February 2009 statement, S.D.C., M.D., the Veteran's treating physician, noted that "I have no evidence to suggest that [the Veteran's multiple sclerosis] was not a result from military or travel overseas."

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case").  

After careful consideration, the Board concludes that service connection for multiple sclerosis is not warranted.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of multiple sclerosis in service or for many years after service separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

The medical evidence of record establishes that the Veteran first sought treatment for sudden onset of right-sided numbness and weakness in June 1996.  At that time, no relevant past medical history was noted.  Both the November 1997 neurologist's report and the July 2006 Disability Determination evaluation refer to the Veteran first becoming symptomatic in 1996, which is more than two decades after his separation from service.  None of the contemporaneous treatment notes makes reference to any related symptomatology manifesting prior to that time.  

The statement of Dr. C. that he had "no evidence to suggest that [the Veteran's multiple sclerosis] was not a result from military or travel overseas" does not constitute an affirmative opinion associating the Veteran's multiple sclerosis with his period of active service.  Furthermore, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The statements of the Veteran and his brother that the Veteran experienced fatigue beginning in 1974 do not provide probative evidence of the presence of multiple sclerosis during the seven year period following the Veteran's separation from service.  Although the Board accepts the lay statements in regard to the Veteran's readily identifiable symptom of fatigue as competent of evidence of fatigue, the Board does not assign significant weight to these statements because they are contradicted by the notations in the medical record that there was no relevant medical history and that symptoms first began in 1996.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In conclusion, the most probative evidence of record does not establish that multiple sclerosis began during service or within seven years of separation.  Accordingly, the claim is denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


